Hill, J.
This is the third appearance of this case in the Supreme Court. Puckett v. Heaton, 151 Ga. 211 (106 S. E. 116); Puckett v. Heaton, 153 Ga. 69 (111 S. E. 402). The judgment of the lower court was affirmed in the ease first cited, on exception to the appointment, of a receiver. In the second case the judgment of the lower court was reversed on an erroneous charge of the court to the jury. In the latter case the verdict was for the plaintiff. In the present ease the jury returned a verdict for the defendant. The trial judge granted a new trial on a motion based solely on the usual general grounds. This is the first exercise of his discretion in granting a new trial. The evidence in the present case is sharply conflicting, and the verdict under the evidence and the law applicable thereto was not demanded. Therefore there was no abuse of discretion on the part of the trial judge in granting a new trial. Spencer v. Rowe, 136 Ga. 243 (71 S. E. 157), and cases cited; Civil Code (1910), § 6204.

Judgment affirmed.


All the Justices concur.